Citation Nr: 0808371	
Decision Date: 03/12/08    Archive Date: 03/20/08

DOCKET NO.  03-15 659	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for bronchitis.  

2.  Entitlement to service connection for mitral valve 
replacement.  

3.  Entitlement to service connection for non-Hodgkin's 
lymphoma.  

4.  Entitlement to service connection for peripheral 
neuropathy of the upper and lower extremities.  

5.  Entitlement to service connection for a psychiatric 
disability.  


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 


INTRODUCTION


The veteran had active service from July 1974 to September 
1977.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision of the 
Cleveland. Ohio, Regional Office (RO) which, in pertinent 
part, denied service connection for bronchitis, mitral valve 
replacement, non-Hodgkin's lymphoma, peripheral neuropathy of 
the upper and lower extremities, and a psychiatric disability 
to include depression.  In May 2005, the Board denied service 
connection for bronchitis, mitral valve replacement, 
non-Hodgkin's lymphoma, and peripheral neuropathy of the 
upper and lower extremities and remanded the issue of service 
connection for a psychiatric disability to the RO for 
additional action.  The veteran thereafter appealed to the 
United States Court of Appeals for Veterans Claims (Court).  
The Court was subsequently informed of the veteran's death.  
In October 2007, the Court vacated the Board's May 2005 
decision and dismissed the veteran's appeal for lack of 
jurisdiction.  


FINDINGS OF FACT

1.  The veteran had active service from July 1974 to 
September 1977.  

2.  On October 1, 2007, the Board was notified that the 
veteran had died in July 2006.  




CONCLUSION OF LAW

The Board has no jurisdiction to adjudicate the merits of the 
veteran's claims following his death.  38 U.S.C.A. § 7104(a) 
(West 2002); 38 C.F.R. § 20.1302 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Sadly, the veteran died during the pendency of the instant 
appeal.  As a matter of law, appellants' claims do not 
survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 
1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 
333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  
This appeal on the merits has become moot by virtue of the 
veteran's death.  Therefore, it must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2007).  

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2007).  


ORDER

The appeal is dismissed.  



		
MILO H. HAWLEY
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


